Citation Nr: 0939867	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-30 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability caused by the 
prescribing of Naproxen by a VA medical center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1956 to July 1959 
and March 1960 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.  

The Veteran's claim on appeal is that he was prescribed the 
medication Naproxen in May 2004 by a VA clinician, even 
though the medication was contraindicated.  In the June 2005 
rating decision, the RO listed specific additional 
disabilities the Veteran has asserted were caused by the 
taking of this medication.  The Board has re-characterized 
the issue on appeal to simplify the discussion of the 
contention on appeal.

In the May 2006 notice of disagreement, the Veteran wrote 
that his heel pain had increased and indicated that he was 
seeking a re-evaluation of the disability.  The RO is 
directed to take appropriate action regarding this claim for 
an increased rating for the service-connected right foot 
disability.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The preponderance of the evidence is against a finding of 
fault in VA care, treatment, or examination proximate to the 
prescribing of Naproxen that resulted in additional 
disability.




CONCLUSION OF LAW

Entitlement to compensation for contended additional 
disability caused by the prescribing of Naproxen by a VA 
medical center under the provisions of 38 U.S.C.A. § 1151 is 
not warranted.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued a notification letter in February 
2005.  This notice fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a).  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  The Veteran was provided the specific 
elements of a claim under the provisions of 38 U.S.C.A. 
§ 1151.

With respect to the Dingess requirements, while the February 
2005 letter failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim on appeal, such failure is harmless because, as 
will be explained below in greater detail, the preponderance 
of the evidence is against the Veteran's claim.  Thus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
February 2005 VCAA letter noted above was issued prior to the 
June 2005 rating decision on appeal.  Therefore, the Veteran 
was provided timely notice.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
relevant private treatment records, VA medical records, and a 
June 2005 VA opinion regarding the question on appeal.   
After review of this opinion, the Board finds that it 
provides competent, non-speculative evidence regarding the 
question on appeal.  The Board is aware that in one part of 
this opinion the clinician cites the Veteran by the wrong 
name and age.  Review of the entire opinion, however, 
confirms that the examiner used the correct pertinent facts 
in forming his opinion.  The Board can find no prejudice 
caused by this error.  Thus, there is no duty to provide 
another examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation.  . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. §  1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court in Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  The Gardner decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), see Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, see Brown v. 
Gardner, 513 U.S. 115 (1994).  The United States Supreme 
Court, in affirming the Court's decision, held that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, such as the Veteran's claim, to 
preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from the VA hospitalization or medical or 
surgical treatment.  Id.

The Board reiterates that VA received this claim after 
October 1, 1997.  As noted above, the amended version of 
38 U.S.C.A. § 1151 has added the requirement that there must 
be evidence showing that the additional disability for which 
benefits are sought was proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA or by an event not reasonably 
foreseeable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§  1151. 

In pertinent part, 38 C.F.R. § 3.361 provides as follows 
regarding the requirements that there is additional 
disability caused by fault by VA to warrant entitlement to 
compensation under 38 U.S.C.A. § 1151:

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Regarding foreseeability, the regulation provides that 
whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Factual Background

The Veteran asserts that he has additional disability due to 
being prescribed Naproxen in May 2004 by VA and that the 
prescribing of Naproxen was contraindicated.  The Naproxen 
was prescribed for his service-connected right foot 
disability.  The Veteran has not made any contentions 
regarding lack of consent.

In his January 2005 claim, the Veteran wrote that he felt 
that VA, "by prescribing this drug, especially when it 
shouldn't be taken with aspirin or if one has varicose veins, 
caused the problems [he] now [had] with [his] 
blood/circulation/calf/heart."  In a September 2009 brief, 
the representative wrote that the "[m]edical evidence of 
record does indicate that the prescribed medication [was] 
given to the claimant and that the additional disability did 
follow thereafter."

The claims file contains VA treatment records documenting the 
Veteran was prescribed Naproxen as part of his treatment for 
the foot.  

In June 2004, the Veteran underwent a VA examination as part 
of a claim for increase for the service-connected foot 
disability.  An increased rating claim is not currently in 
appellate status.

In April 2005, on an Authorization and Consent to Release 
Information, VA Form 21-4142, the Veteran noted treatment at 
a private medical center.  He wrote that shortly after taking 
Naproxen his condition "deteriorated to the point" that he 
sought treatment as this private medical center's emergency 
room.  He also noted that he did not have the additional 
complained of symptoms prior to the taking of Naproxen.

The RO obtained the cited private medical records dated in 
June 2004.  In one record, a clinician wrote that the Veteran 
reported that he had "not really felt well since he took a 
naproxen tablet a month or so ago and wonders if that might 
the culprit for his symptoms."  The clinician completing 
this record did not provide an opinion.

In another treatment record dated the same date in June 2004, 
a different clinician wrote under allergies that the Veteran 
had "considerable problems in the past with Naproxen."  
Later in this document, the clinician wrote that the Veteran 
"had a lesion in the right leg evaluated by ultrasound which 
seemed to occur after he took Naproxen and it was felt to be 
a small clot secondary to varices."  This clinician provided 
no other opinion.  

A June 2004 VA record documents that the Veteran's chief 
complaint was bruising of the mid calf area a few days taking 
Naproxen.  Another June 2004 VA treatment record documents 
that a few days after the Veteran was provided Naproxen "a 
bruise spontaneously appeared in his right inner mid calf 
that was quite painful."  The assessment was calf pain 
secondary to hematoma, bradycardia, possibly symptomatic, and 
chest pain with no evidence of coronary artery disease.

The claims file contains a June 2005 VA opinion regarding the 
question on appeal.  The clinician noted that the Veteran was 
not seen, and this was an opinion was based on a claims file 
review.  The clinician reported the Veteran's contentions 
regarding the taking of Naproxen and the resulting treatment 
in June 2004.  The clinician cited pertinent findings from 
these records.

The clinician recorded that he was to provide an opinion 
regarding as to whether the care provided to the Veteran 
showed a lack of proper skill, judgment, or neglect, which 
resulted in the conditions that the Veteran was claiming.  He 
wrote that Naproxen and aspirin were both anti-inflammatories 
and caution should be used when combining the two because 
they can increase the risk for bleeding, noting that both 
compete for platelet binding sites in the body.  The 
clinician wrote that both of these medications do create the 
chance for bleeding.  He then noted that this was the 
opposite complication that the Veteran reported - as the 
Veteran has asserted that clots formed due to the medication.  
Regarding the heart condition, the clinician wrote that 
neither of the medication was known to cause sinus 
bradycardia.  The clinician further reported that he could 
find no causal link between the taking of one tablet of 
Naproxen and right heel pain.

Based on these findings and rationale, the clinician wrote 
that it was not as least likely as not (or less than 50 
percent probability) that the Veteran being given one tablet 
of Naproxen while he was taking Aspirin would show any 
neglect and he could not find any reason to believe that it 
would have been the cause of any of the conditions that the 
Veteran was claiming.  The clinician stated his opinion 
again, in a different form:  "In short the care was 
appropriate and reasonable and there is no evidence of 
adverse effect from the Naproxen."

The Veteran subsequently submitted additional information, 
including pharmacy information regarding Naproxen that lists 
cautions to be taken with this medication.  The Veteran also 
submitted a news article regarding the risks of Vioxx.  The 
Veteran highlighted the following quotation within this 
article:  "We talked about the theory that naproxen had a 
potential cardioprotective effect, and also mentioned . . . 
[the] hypothesis that COX-2 inhibition could cause 
prothrombotic events."

In subsequent correspondence, the Veteran wrote that counter 
to the VA June 2005 opinion, he took naproxen for two to 
three days, and then the clots occurred, and not just one 
pill.

Analysis

The Board has carefully considered the Veteran's contentions.  
The medical record does document that the Veteran was 
prescribed Naproxen.  The record also documents that the 
Veteran had additional medical complaints shortly after 
taking this medication.  In one of the pertinent records, it 
is noted that these complaints arose after taking one tablet 
of the medication.  Another record, as outlined above, notes 
"considerable problems" with Naproxen and that a lesion of 
the right leg "seemed to occur" after the taking of 
Naproxen.  The Board highlights again that merely showing 
that the Veteran received care or treatment and that the 
Veteran has additional disability does not establish cause.  
See 38 C.F.R. § 3.361(c)(1).  It is unclear from these 
records whether a clinician found a current additional 
disability that was attributable to the Naproxen.  In this 
regard, the one June 2004 private record indicates that the 
clot was secondary to varices and another June 2004 record 
notes that calf pain was secondary to hematoma.

On the basis of this evidence, VA obtained a June 2005 VA 
opinion.  In this opinion, the clinician goes through the 
record and the Veteran's contentions.  The examiner found, in 
essence, that the care did not show fault, finding it 
"appropriate and reasonable."  Further, the clinician did 
not find evidence of adverse effects.  That is, separate from 
the fault question, he did not find additional disability due 
to the taking of Naproxen.

The Board is aware that the Veteran asserts that he took the 
medication for two to three days, and not only the one tablet 
noted in this opinion.  The Board notes that this clinician 
appears to have taken this fact of "one tablet" from the 
June 2004 documentation of the treatment the Veteran sought 
after taking the medication.  Further, based on the 
clinician's rationale behind his opinion, the Board can find 
no basis that the opinion would change on the basis of the 
Veteran taking the medication for two to three days, versus 
one tablet.  Thus, the Board finds this June 2005 opinion to 
be of substantial probative value.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  The Board finds that the 
preponderance of the evidence is against a finding of fault 
in VA care, treatment, or examination proximate to the 
prescribing of Naproxen that resulted in additional 
disability.

Regarding the treatise and "caution" material, these 
records do no provide any competent evidence that the 
Veteran's taking of this medication resulted in additional 
disability.  These records indicate possible adverse effects 
of the taking of this medication.  These records, however, do 
not indicates that there were adverse effects in this 
particular case, nor that there was fault in prescribing this 
medication in this Veteran who also was taking aspirin and 
has varicose veins.  That is, this evidence is not 
accompanied by medical evidence that relates the findings in 
the treatise materials to the Veteran's particular case, and 
thus, does not represent competent evidence regarding this 
claim.  See Sacks v. West, 11 Vet. App. 314 (1998). 

In the Board's judgment, as the Veteran has not been shown to 
have medical training or expertise, the Veteran is not 
competent to provide a opinion relating to VA carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part causing the alleged 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
caused by the prescribing of Naproxen by a VA medical center 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability caused by the 
prescribing of Naproxen by a VA medical center is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


